Campbell J.
The only question before us is whether the judgment below was erroneous for want of a separate finding by the judge who tried the cause. The judgment recites what was found, and the facts recited are sufficient unless a separate finding was required.
If we construe the statute literally, there is no doubt that a written finding must in all cases be filed. (2 Comp. L. § 3436) But a long course of practical construction has held that where the judgment is entered in term, and signed by the judge who tried the cause, (except in those eases where a special finding is needed), the signing of the judgment is *340equivalent to-a written finding. To this extent we feel bound to recognize and sustain the practice, as to change it now would be a surprise upon the courts, and would operate injuriously. But nothing short of an uninterrupted practice could sanction such a loose rule, and we cannot consistently extend it beyond cases where the finding is general, and made in term, by the judge who heard the cause. As this is Such a case, we are constrained to hold that there is no error; and the judgment must be affirmed, with costs.
The other Justices concurred.